Citation Nr: 0639503	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
ruptured left eardrum.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1965 to August 
1969.        

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.    

The veteran's appeal initially included a claim of 
entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD).  However, in a Decision Review 
Officer decision dated May 2006, the RO granted this claim in 
full by increasing the initial evaluation assigned the 
veteran's PTSD to 100 percent.   The veteran withdrew his 
appeal in August 2006.  

The Board REMANDS the claims of entitlement to service 
connection for left ear hearing loss, tinnitus and residuals 
of a ruptured left eardrum to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran does not currently have right ear hearing 
loss by VA standards.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated May 2003, before 
initially deciding that claim in a rating decision dated 
January 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claim for service connection for hearing loss, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
informed him of VA's duty to assist, and indicated that it 
was developing his claim pursuant to that duty.  As well, the 
RO identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claim.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, VA corrected 
this procedural deficiency subsequently by providing the 
veteran this information in a letter dated March 2006.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for service 
connection for right ear hearing loss.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to that claim, 
including service medical records, post-service VA and 
private treatment records, and information from the Social 
Security Administration (SSA).  Since then, the veteran has 
not indicated that there is other information or evidence to 
secure in support of the claim being decided.    

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA audio examination, during which an examiner addressed the 
presence and etiology of the alleged hearing loss.  The 
veteran does not now assert that the report of this 
examination is inadequate to decide his claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
right ear hearing loss.  He asserts that he developed such 
loss in service secondary to noise exposure while working 
with aviation ordinances and on the flight deck of the USS 
Forrestal.  Allegedly, on one occasion, he was on board when 
an explosion occurred.  He takes issue with the finding that 
such loss was not shown on discharge examination because 
allegedly, when he underwent that examination, it did not 
include a hearing test.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that the veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the service medical records in the claims file, 
including a report of discharge examination conducted in 
August 1969, the veteran was not diagnosed with right ear 
hearing loss during service.  He underwent audiometric 
testing on multiple occasions, but such testing failed to 
reveal right ear hearing loss by VA standards.  

Since discharge, the veteran has undergone VA and private 
audiological examinations.  During a VA audio examination 
conducted in September 2003, an audiometer revealed the 
following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
20
20
20
30

An examiner diagnosed right ear hearing within normal limits.  

During a private audio examination conducted in December 
2003, an audiometer revealed auditory thresholds of less than 
40 decibels in all pertinent frequencies.  The examiner 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear at 4000 Hertz.  In a letter dated March 2004, he 
indicated that such loss was secondary to the veteran's past 
otologic trauma and in-service concussive injuries.  

According to the private examiner's findings, the diagnosed 
right ear hearing loss is not sufficiently severe to 
constitute right ear hearing loss by VA standards.  As noted 
above, to prevail in a claim for service connection, the 
veteran must submit competent evidence establishing that he 
has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing right ear hearing loss by VA 
standards.  The veteran's assertions in this regard are 
insufficient to establish the current disability element of a 
service connection claim as the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has right ear hearing loss by VA standards, 
the Board concludes that such disability was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against such claim, it must 
be denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran also claims entitlement to service connection for 
left ear hearing loss, tinnitus and residuals of a ruptured 
left eardrum.  He asserts that he developed the first two 
disorders in service secondary to noise exposure.  With 
regard to the third disorder, he asserts that he ruptured his 
left eardrum in service during an explosion and subsequent 
fire on the USS Forrestal.  Allegedly, while fighting the 
fire, a large hose struck him in the side of the head, 
causing injury and later an infected left ear.  Additional 
action is necessary before the Board can decide these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, with regard to the claims being remanded, VA has 
not yet satisfied its duty to assist; therefore, to proceed 
in adjudicating these claims would prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
such an examination is necessary.  The RO afforded the 
vet
era
n a 
VA 
aud
iol
ogi
cal
examination in September 2003, during which a VA examiner 
opi
ned 
tha
t, 
bas
ed 
on
a lack of evidence of hearing loss and tinnitus on discharge 
exa
min
ati
on, 
the
re 
was
no relationship between the veteran's left ear hearing loss 
and 
tin
nit
us 
and 
his
period of active service.  However, the report of this 
exa
min
ati
on 
is 
ins
uff
ici
ent 
to
adjudicate the claims being remanded.  Therein, the examiner 
ack
now
led
ged 
the
veteran's report of in-service noise exposure, but did not 
con
sid
er 
whe
the
r 
the
veteran's left ear hearing loss and tinnitus might be related 
to 
suc
h 
exp
osu
re.  
The
examiner also did not consider whether the veteran had 
res
idu
als 
of 
the 
all
ege
d 
lef
t
ear injury.  Such consideration is necessary given that the 
vet
era
n 
has 
sub
mit
ted 
lay
statements confirming that the explosion and ear injury 
occ
urr
ed 
as 
all
ege
d.       

This case is REMANDED for the following action:

1.  Afford the veteran a VA audiological 
examination for the purposes of 
determining the nature and etiology of any 
left ear hearing loss, tinnitus and any 
other ear problems shown to exist.  
Forward the claims file to the examiner 
for review of pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review. Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) record a detailed history of 
the veteran's noise exposure, 
including in service and after 
service, both industrially and 
recreationally, and in-service 
left ear injury;

b) determine whether the 
veteran has left ear hearing 
loss by VA standards, tinnitus 
and/or residuals of the alleged 
ruptured left eardrum;

c) if so, opine whether such 
condition(s) is(are) at least 
as likely as not related to the 
veteran's service, including 
his alleged in-service noise 
exposure and/or left ear 
injury; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Readjudicate the veteran's claims for 
service connection for left ear hearing 
loss, tinnitus and residuals of a ruptured 
left eardrum.  If any claim is denied, 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


